Citation Nr: 0406074	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  02-16 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manila, the Republic of the Philippines


THE ISSUES

1.	Basic eligibility for non-service-connected death 
pension benefits.

2.	Basic eligibility for accrued benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her grandson


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had recognized Philippine guerrilla service from 
February 1945 to January 1946.  He died in September 1987.  
The appellant is his widow.

This appeal arises from a May 2002 rating action that denied 
VA death benefits.  In her July 2002 Notice of Disagreement, 
the appellant stated that she wanted to appeal the denials of 
non-service-connected death pension benefits, and entitlement 
to any accrued benefits.  By September 2002 Statement of the 
Case, the RO denied basic eligibility for non-service-
connected death pension benefits and accrued benefits.  A 
Substantive Appeal was received subsequently in September 
2002.

In September 2003, the appellant and her grandson testified 
at a Board of Veterans Appeals (Board) hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is of record. 


FINDINGS OF FACT

1.	The U.S. Department of the Army has certified that the 
veteran had recognized Philippine guerrilla service from 
February 1945 to January 1946. 

2.	The veteran did not have qualifying service that permits 
the appellant to establish basic eligibility for non-
service-connected death pension benefits.

3.	At the time of his death in September 1987, the veteran 
had not established entitlement to any periodic VA 
monetary benefit; the appellant's claim was received 
many years thereafter.  



CONCLUSIONS OF LAW

1.	The appellant does not have basic eligibility for non-
service-connected death pension benefits under the laws 
administered by the VA.  38 U.S.C.A.    § 107 (West 
2002); 38 C.F.R. § 3.40 (2003).

2.	The appellant does not have basic eligibility for 
accrued benefits.  38 U.S.C.A. § 5121 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at              38 U.S.C.A. §§ 5103, 5103A, amends 
the VA's duty to notify and assist a claimant in developing 
the information or evidence necessary to substantiate a 
claim.  Because the law, and not the evidence, is dispositive 
of these claims, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  

II.  The Law and Regulations

Service in the active U.S. Armed Forces for VA purposes 
includes service in the organized military forces of the 
Commonwealth of the Philippines, including as a member of the 
Philippine Commonwealth Army or in guerrilla service, while 
such forces were in the services of the U.S. Armed Forces.  
Such service is not qualifying service for non-service-
connected death pension benefits under Chapter 15, Title 38, 
U.S. Code.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c), (d). 

Upon the death of a veteran, periodic monetary benefits under 
laws administered by the VA to which he was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at the date of death ("accrued 
benefits") and due and unpaid for a period not to exceed 2 
years shall be paid to his spouse.  38 U.S.C.A. § 5121(a).  
Applications for accrued benefits must be filed within        
1 year after the date of death.  38 U.S.C.A. § 5121(c).

III.  Analysis 

A.	Basic Eligibility for Non-Service-Connected Death 
Pension Benefits

The appellant contends that she is entitled to VA non-
service-connected death pension benefits by virtue of the 
veteran's Philippine guerrilla service.  

Although the U.S. Department of the Army has determined that 
the veteran had recognized Philippine guerrilla service, the 
Board finds that the appellant is not eligible for VA non-
service-connected death pension benefits by virtue of his 
service, inasmuch as the law specifically precludes her 
entitlement to that benefit.  Thus, the claim must be denied 
due to her lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

B.  Basic Eligibility for Accrued Benefits

The appellant requests payment of any accrued benefits to 
which she was entitled by virtue of a periodic monetary 
benefit to which the veteran had established entitlement and 
that was due and unpaid to him at the time of his death.

However, the veteran was not service connected for any 
benefit at the time of his death, nor had he established 
entitlement to any other periodic VA monetary benefit that 
was due and unpaid to him at the time of death.  Neither did 
he have a claim for VA benefits pending at the time of his 
death.  In Zevalkink v. Brown, 102 F. 3d 1236 (Fed. Cir. 
1996), the U.S. Court of Appeals for the Federal Circuit held 
that a surviving spouse's accrued benefits claim is 
derivative of a veteran's claim: she can only receive accrued 
benefits based on existing ratings and decisions, or from a 
veteran's claim that was pending at the time of his death.  
Moreover, the appellant's claim was received many years 
subsequent to the veteran's death in September 1987.  Thus, 
the Board finds that the appellant is not eligible for any 
accrued benefits by operation of law, and the claim must be 
denied due to her lack of basic entitlement under the law.  
See Sabonis.


ORDER

Basic eligibility for non-service-connected death pension 
benefits is denied.

Basic eligibility to accrued benefits is denied.


____________________________________________
	D. C. Spickler 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



